DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received 09/26/2022.  No Claims have been canceled. No Claims have been amended.  No new claims have been added.  Therefore, claims 1-20 are pending and addressed below.
Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 09/26/2022 have been fully considered but they are not persuasive. 
In the remarks applicant argues that the claimed subject matter is not directed toward an abstract idea under step 2A.  Applicant makes the conclusory statement that the previous Office action analysis that the claimed subject matter is directed toward mental concept is incorrect.  Conclusory statements are not persuasive.  The rejection is maintained.
In the remarks applicant states that under step 2A, the claimed subject matter as a whole integrates any alleged judicial exception into a practical application.  Applicant recites the limitations arguing that the claimed subject matter improves computer systems by identifying a specific problem in conventional payment processing networks with respect to chargebacks.  The examiner respectfully disagrees.  The claimed subject matter does not identify specific problems in convention processing networks, rather the claimed subject matter identifies specific problem in payments with respect to chargebacks   Identifying specific problems with payments with respect to chargebacks does not improve computer systems.  Rather the identifying of specific problems with payments is directed toward mitigation of risk.  The rejection is maintained.
In the remarks applicant emphasizes the limitations “formatting...two types of ...transactions, non-concurrently ...into standardized data format” and “transmitting the formatted single data file ...to initiate a chargeback transaction...”, arguing that these limitations cannot reasonably be performed using mental processes.  Accordingly the claimed subject matter is not abstract.  The examiner respectfully disagrees with the premise of applicant’s argument.  The previous Office Action explicitly states that except for the limitation “formatting ...transactions...” and “transmitting”, nothing in the limitations claimed including “receiving ...data”, “identify....by matching”, “store...transactions”, “identify two types of ...transactions”, “store ....transactions” precludes the steps claimed from being practically performed in the mind.  The previous office action explicitly states that the claimed steps mimic mental processes of observation, evaluation, decision and memory.  The rejection is maintained.
In the remarks applicant argues that the claimed subject matter improves payment processing networks (i.e. other technology).  The claim limitations recite a specific adaptation in conventional systems for processing payment/chargeback transactions that improves the efficiency of the payment processing network.  Applicant’s argument is conclusory.  Applicant does not explain how identifying transactions improves the “technology” of payment processing networks.  The examiner is not able to identify any step or combination of steps that actually provides a “technical adaptation to ...systems”.  The rejection is maintained.
In the remarks applicant argues that the payment processing process claimed reduces processing power and eliminates the need to human interaction to determine and verify chargebacks.  Applicant points to the specification (para 0022) to support this position.  The examiner disagrees that the claimed process reduces processing power as a result of technological improvement or a particular technical process.  The claim limitations are not directed toward any technology to reduce processing power.  As for the argument of eliminating the need for human interaction, substituting the use of a computer to apply the abstract idea, although perhaps human interaction may not be as efficient or capable of the speed of a computer, a human being can perform the determining and verify of chargeback steps.  The rejection is maintained.
In the remarks applicant argues that based on the improvement in technology of claim 1 and the similarity of independent claims 9 and 15, the claimed subject matter and the corresponding dependent claims are patent eligible.  Applicant’s argument is conclusory with respect to improvement to technology.  Conclusory statements are not persuasive.  With respect to the independent claims 9 and 15 and corresponding dependent claims, see response above.  The rejection is maintained.
In the remarks applicant argues that under step 2B, the claimed subject matter is patent eligible.  Specifically applicant argues that the claimed subject matter as an ordered combination recite more than well-understood, routine or conventional activities.  Applicant recites the limitations arguing that the previous Office action fails to provide indications that the ordered combination is conventional.   The examiner respectfully disagrees.  Applicant’s argument is conclusory and fails to identify support that the previous Office action failed to comply with step 2B analysis.  Applicant points to page 12 where the previous Office Action identify the additional elements beyond the abstract idea and their functions.  Applicant ignores the previous Office actions pointing to the specification which makes clear that the computer elements are generic with generic programming.  Applicant also does not address the publications provided as evidence.  Conclusory statements are not persuasive.  The rejection is maintained.
  In the remarks applicant points to BASCOM, arguing that claim 1 when combined similar to BASCOM although using generic elements is patent eligible.  Applicant’s argument is conclusory.  Applicant has not explained how BASCOM patent eligible subject matter is analogous to the current application.  The rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to claims 1-8:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 1 recites functions to (1) receive data, (2) match authorization messages, (3) identify chargebacks, (4) store data, (5) identify and parse data  (6) store chargeback data, (7) format transaction data file, (8) transmit formatted data file.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing system. That is, other than reciting a computing system to perform the function of formatting transaction data files and transmitting data files, nothing in the claim element precludes the step from practically being performed in the mind.   The functions recite process that can easily be performed in the human mind as mental processes because the steps of receive data-mimics mental processes of observation, store/remember data, match and identify functions mimic mental processes of analysis, store function mimics mental process of memory.  Accordingly the claim limitations mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
Furthermore, when considered as a whole the claimed subject matter is directed toward a transaction process for risk mitigation.  Such concepts can be found in the abstract category of fundamental economic practices, commercial interactions and sales activity.   These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receive data-insignificant extra solution activity (2) match the authorization messages- a common business practice (3) identify chargebacks- a common business practice, (4) store identified eligible transaction-directed toward data manipulation and storage -  a common business practice in data management  (5) identify and parsing data – data analysis and manipulation- a common business practice and  (6) store data - a common business practice in data management  (7) format data- mere data manipulation- a common business transaction processes (8) transmit formatted data file – insignificant post solution activity.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “recited” as the claimed limitations do not provide any details on the technology or technical processes to perform the recited functions.  For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h).  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts or ordered combination, Limitations 1-4 is directed toward receiving, organizing and storing transaction data-a common business practice.  The combination of limitations 1-5 and 6 is directed toward receiving, analyzing and storing data in order to identify transaction processes- a common business practice.  The combination of limitations 1-6 and 7 are directed toward formatting stored data for transmission to use in a transaction process- a common business practice and mere data manipulation.  The combinations of parts is not directed toward any technical process or technological technique or technological solution to a problem rooted in technology.   Although the abstract idea is dependent upon the ordered combination, the recited functions are independent and not a combination to enact a specific technical process.  For example the match function is not dependent upon the receive function nor is the identify function dependent upon the match function such as found in BASCOM, where the filtering process was dependent upon the ordered combination.  In addition, when the claims are taken as a whole, as an ordered combination,  the claimed functions are directed toward a transaction process.  The combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of receive data, match authorization data, identify eligible transaction, aggregate and store eligible transaction, format data and transmitting organized data which is a process directed toward a business practice of data manipulation for use in a transaction process.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to manipulate received data for a transaction process and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a computing system comprising at least one processor in communication with at least one memory the processor performing a transaction by receive data, match authorization message, identify eligible transactions, aggregate and store eligible transaction, format data and transmit transaction data-–is purely functional and generic. Nearly every computer will include a system comprising a processor and memory capable of performing the functions of receive, match, identify, parse, store, format and transmit transaction data.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer system to perform the transaction process claimed ----are some of the most basic functions of a computer.  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of the activities claimed in the claimed limitations of the application are used in some unconventional manner nor do any produce some unexpected result.  In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The specification discloses:
[0023] The methods and systems directed to the AC computing device described herein may be implemented using computer programming or engineering techniques including computer software, firmware, hardware or any combination or subset thereof, wherein the technical effect may be achieved by performing at least one of the following steps: (i) receiving transaction data associated with a plurality of processed transactions, the transaction data including a plurality of account identifiers, a plurality of authorization messages, and a plurality of clearing messages associated with the plurality of processed transactions, (ii) matching the plurality of authorization messages with the respective plurality of clearing messages for each processed transaction of the plurality of processed transactions, (iii) identifying automatic chargeback-eligible transactions from the plurality of processed transactions by parsing the transaction data and by the matching of the authorization messages with the clearing messages, (iv) storing, in the at least one memory, the identified automatic chargeback-eligible transactions, (v) automatically initiating a chargeback transaction for each identified automatic chargeback-eligible transaction. “

[0027] As used herein, the term "database" may refer to either a body of data, a relational database management system (RDBMS), or to both. A database may include any collection of data including hierarchical databases, relational databases, flat file databases, object-relational databases, object oriented databases, and any other structured collection of records or data that is stored in a computer system The above examples are for example only, and thus, are not intended to limit in any way the definition and/or meaning of the term database…

[0028] The term processor, as used herein, may refer to central processing units, microprocessors, microcontrollers, reduced instruction set circuits (RISC), application specific integrated circuits (ASIC), logic circuits, and any other circuit or processor capable of executing the functions described herein.


The specification discloses that the intended use of the formatting transaction single data file into a standardized format is so that the single file can be “easily transmitted and read” (para 0020).  Although the specification states that the transaction single standardized file formatted reduces processing power to process transactions and eliminates the need for human interaction to determine and verify chargeback transaction for transactions that satisfy certain rules.  The specification is silent as to how merely formatting a file in a standardized format to be sent has any impact upon reducing power required to process chargeback transactions or eliminate the need for human interaction beyond the conclusory statement.  This “reducing the processing power required...” and “eliminating the need for human interaction...” appears to be a statement without support.  (para 0022).  The specification states that the account identifiers and transaction data may be retrieved from ...network in a standardized format and/or single message, but fails to provide any details as to the implementation of the formatting as it relates to a technical process beyond the mention of a common format used in transaction processes (ISO 8583) .  Para 0055 of the specification states that the transactions stored are aggregated and formatted into a standardized single file where once the file is aggregated and standardized the computing device initiates chargeback transactions.  The formatting therefore, appears to be nothing more than processing data for use of the computer for the chargeback process. See also para 0041, para 0047, para 0063-0064, para 0071-0072

See Also as evidence: US Pub. No. 2020/0311731 A1 by Maxilom et al – abstract; US Pub No. 2019/0050858 A1 by Wang – para 0042; US Pub No. 2017/0316388 A1 by Iyer et al –returns within a time frame (para 0052); US Pub No. 2016/0379216 A1 by Wang-automatic chargebacks; US Patent No. 9,218,599 B1 by Hillbring- automatic chargebacks; US Pub No. 2010/0106611 A1 by Paulsen et al, US Pub No. 2019/0188722 A1 by Albright et al, US Pub NO. 2006/0149577 by Stashluk 
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-8 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claim 2 recites “store account identifier, parse account identifier, compare identifiers, identify identifier matches, store unmatched identifiers, and identify each transaction with a not-on-file account identifier as an eligible transaction- a business process and comparing and manipulating data see For data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the transformation is extra-solution activity or a field-of-use (i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h) .  Dependent claim 3 is directed toward store identifiers, identify whether transactions valid authorization message, store identified transaction that do not include valid authorization and identified invalid authorization as eligible chargeback transactions- a business practice and sales activity.  Dependent claim 4 is directed toward store identified transaction that include valid authorization, identify whether transactions include valid clearing, store identified transaction with invalid clearing, identify invalid clearing as eligible chargeback transaction- a common business practice and sales activity.  Dependent claim 5 is directed toward aggregating identified eligible chargeback separately in memory, - which is directed toward storing analyzed data- well known and understood and common business practice.  Dependent claim 6 is directed toward determine account identifier and accounts standing status, stores identified bad standing accounts and account identifiers, compare account bad standing account identifiers stored – a common business practice.  Dependent claim 7 is directed toward receive transaction rules, identify eligible transaction and initiate transaction- a common business practice.  Dependent claim 8 is directed toward content of transactions- non-functional descriptive subject matter and common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-8 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to claims 9-14:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 9 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Method claim 9 corresponds to system claim 1.  Therefore, claim 9 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Method claim 9 corresponds to system claim 1.  Therefore, claim 9 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computing system including a processor in communication with a memory–is purely functional and generic. Nearly every computer system for implementing a method will include a “processor” capable of performing the basic computer functions -of “receiving, matching, identifying, storing and initiating” steps  - As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Method claim 8 steps corresponds to system functions claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 10-14 these dependent claim have also been reviewed with the same analysis as independent claim 9.  Dependent claim 9 recites “receiving data, matching authorization messages, identifying transactions, storing transactions and initiating transaction- a business process.  Dependent claim 10 is directed toward store identifiers, parsing identifiers, comparing identifiers, identifying identifier message, storing identifiers unmatched identifiers and identifying transaction not on file account identifier as eligible chargeback- directed toward data manipulation.  Dependent claim 11 is directed toward storing account identifiers, identifying each transaction includes valid authorization message- a common business practice and sales activity.  Dependent claim 12 is directed toward storing valid authorized transactions, identifying whether each transaction includes valid clearing message, storing identified transactions without valid clearing within a time period, identifying invalid clearing transactions – a common business practice of data analysis.  Dependent claim 13 is directed toward aggregating and storing transaction data- well known and understood and common business practice.  Dependent claim 14 is directed toward determining account identifier standing status, storing account identifiers with accounts and identifiers in bad standing, comparing account identifiers with stored bad standing identifier and identifying transactions with bad standing accounts as eligible transaction- common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 9. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 10-14 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 16-20:

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable storage media as in independent Claim 16 and the dependent claims. Such medias fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Manufacture claim 16 corresponds to system claim 1.  Therefore, claim 16 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward mental processes and market activity previously discussed with respect to claim 1.
STEP 2A Prong 2: Manufacture claim 16 corresponds to system claim 1.  Therefore, claim 16 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a non-transitory computer-readable media including computer executable instructions to cause a processor to perform the instructions–is purely functional and generic. Nearly every non-transitory computer-readable media for implementing an instruction will include a “processor” capable of performing the basic computer functions -of “receiving, matching, identifying, storing and initiating” steps  - As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Method claim 8 steps corresponds to system functions claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 16-20 these dependent claim have also been reviewed with the same analysis as independent claim 15.  Dependent claim 16 recites “store account identifiers, parse account identifiers, compare account identifiers to legitimate account identifiers, identify account identifiers match, store unmatched account identifiers and identify each transaction not on file as eligible transaction- a business process.  Dependent claim 17 is directed toward store matched account identifiers as on file, identify whether transaction valid authorization, store identified transaction invalid, identify invalid authorization eligible transaction.  Dependent claim 18 is directed toward store valid authorization identified transactions, identify whether valid processing within time period, store identified process transaction invalid clearing within time period and identify invalid transaction eligible transactions- a common business practice and sales activity.  Dependent claim 19 is directed toward aggregate and storing transaction data-well known and understood and common business practice.  Dependent claim 20 is directed toward determine account identifier standing status, store account identifiers with accounts and identifiers in bad standing, compare account identifiers with stored bad standing identifier and identify transactions with bad standing accounts as eligible transaction- common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 15. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 16-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pub No. 2020/0349576 A1by Karmakar discloses identifying return transaction types. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697